OPINION
By THE COURT:
This is a law appeal from the judgment of the Common Pleas Court in favor of the plaintiff rendered upon the verdict of a jury. The error assigned is that the judgment is not sustained by sufficient evidence and is contrary to law. The appellant concedes that there was a conflict in the evidence, but urges that the testimony of one of the plaintiff’s witnesses, Mildred McLaughlin, corroborates his evidence and that when the judgment is plainly inconsistent with facts conclusively established by the evidence of the prevailing party, the judgment should be reversed as being unsupported or against the weight of the evidence. We are in accord with the appellant as to the legal principle involved, but cannot agree that the evidence established by the plaintiff-appellee is plainly inconsistent with the judgment. Our examination of the testimony of this witness reveals that it is
subject to two interpretations, one supporting the appellant and the other, the appellee. It is the function of the jury to interpret the evidence and give it the weight to which it is entitled under proper instructions from the court. All of this appears to have been properly done.
Finding no error in the record, the judgment will be affirmed.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concur.